              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00689-MR


TREY DAVIS,                     )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU GOSNELL, et al.,            )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Second

Amended Complaint [Doc. 18]. Plaintiff is proceeding in forma pauperis.

[Doc. 12].

I.    BACKGROUND

      Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983, complaining about incidents that allegedly occurred when he

was a pretrial detainee at the Gaston County Jail. The Amended Complaint

passed initial review on claims of excessive force against the following

Gaston County Sheriff’s Department employees: Deputy Byerly, Deputy

Gomez, Deputy Gosnell, Deputy Grousch, Deputy Thompson, Captain

Maxwell, and Sergeant Morehouse.          [Doc. 17].   The Court granted the




       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 1 of 14
Plaintiff 30 days to file a Second Amended Complaint in accordance with the

terms of the Court’s Order. [Id.].

      The Second Amended Complaint is now before the Court for initial

review. In addition to the Defendants already mentioned, the Plaintiff names

as a Defendant Allen Cloninger, the Gaston County Sheriff. [Doc. 18].

      In the Second Amended Complaint, the Plaintiff alleges that he was

subjected to several uses of excessive force by Defendants Byerly, Gosnell,

Grousch, Gomez, Thompson, Maxwell, and Morehouse on December 18,

2016, and that he was ultimately left in a restraint chair in a Jail hallway.1 [Id.

at 15]. The Plaintiff alleges that he suffered several seizures in the restraint

chair, was rendered unresponsive, and that “officers” failed to give him

medical attention.      [Id.]. The Plaintiff alleges that “officers” arrived hours

later to remove his restraints and, when the Plaintiff remained unresponsive,

they stated to each other that he was “faking it” and decided to leave him in

the restraint chair. [Id. at 16]. Hours later, following a shift change, the

Plaintiff remained unresponsive. The Plaintiff eventually was removed from

the restraint chair, and officers summoned paramedics, who took the Plaintiff

to the hospital where he was diagnosed with a broken nose. [Id.]. The


1 These excessive force allegations reiterate the allegations contained in the Amended
Complaint, which the Court discussed fully in the Order on initial review of that pleading.
[See Doc. 17].
                                            2

        Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 2 of 14
Plaintiff alleges that “deputies and medical staff” never intended to provide

him with medical attention and that they only did so out of “their concern for

negligence liability rather than Plaintiff’s well-being.” [Id. at 17]. The Plaintiff

alleges that the Defendants’ conduct in this regard constitutes “gross

negligence and denial of adequate medical attention.” [Id.].

       The Plaintiff alleges that, when he was returned to the Gaston County

Jail from the hospital, he was housed in 23-hour solitary confinement with

the loss of canteen and phone privileges and frequent stints of 71 hours of

solitary confinement. The Plaintiff alleges that he remained confined in these

conditions for the next 13 months.              [Id.]. The Plaintiff alleges that this

disciplinary confinement was imposed “without undergoing any disciplinary

process….” [Id. at 18]. The Plaintiff further alleges that “staff” failed to

provide any mental health screening or evaluation of the Plaintiff while he

was enduring “extensive and excessive” conditions of disciplinary

confinement, and that this caused him mental and emotional distress. [Id.].

       The Plaintiff alleges that “the use of force is common practice” at the

Jail and that Defendant Cloninger and “administrators”2 who oversee the


2 The Plaintiff does not name any Jail “administrators” as defendants as required by Rule
10(a). This failure renders Plaintiff’s allegations against these administrators nullities.
See, e.g., Londeree v. Crutchfield Corp., 68 F.Supp.2d 718 (W.D. Va. Sept. 29, 1999)
(granting motion to dismiss for individuals who were not named as defendants in the
compliant but who were served). The allegations directed at the administrators are
therefore dismissed without prejudice.
                                            3

        Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 3 of 14
Gaston County Sheriff’s Department regulations and policies have tacitly

authorized the use of force and harsh conditions of confinement. [Id.]. The

Plaintiff alleges that the Defendants involved in the excessive force incidents

on December 18, 2016 do not appear to have been disciplined for their

actions, and that they still worked at the Jail and were allowed to have

contact with the Plaintiff after the incidents. [Id.].

      The Plaintiff alleges that he had major swelling of the face and head, a

broken nose, abrasions and contusions, several seizures, a concussion with

temporary fits of paralysis, and mental and emotional distress. He seeks

compensatory and punitive damages under 42 U.S.C. § 1983 and under

North Carolina law. [Id.].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Second Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).




                                         4

        Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 4 of 14
       In its frivolity review, a court must determine whether the Second

Amended Complaint raises an indisputably meritless legal theory or is

founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

Furthermore, a pro se complaint must be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520 (1972).          However, the liberal construction

requirement will not permit a district court to ignore a clear failure to allege

facts in his complaint which set forth a claim that is cognizable under federal

law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       As in his Amended Complaint, the Plaintiff has stated in his Second

Amended Complaint plausible excessive force claims against Defendants

Byerly, Gomez, Gosnell, Grousch, Maxwell, Morehouse, and Thompson.

His present excessive force claims against these Defendants are likewise

plausible and therefore pass initial review.

       The Plaintiff additionally alleges that he was denied adequate medical

care following the alleged excessive force incidents and that he was not

subsequently screened or evaluated for mental and emotional distress.

       The Fourth Circuit has “traditionally looked to Eighth Amendment

precedents in considering a Fourteenth Amendment claim of deliberate


                                       5

        Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 5 of 14
indifference to serious medical needs” brought by a pretrial detainee. Mays

v. Sprinkle, __ F.3d __, 2021 WL 1181273, at *2 (4th Cir. March 30, 2021).

A pretrial detainee makes out a claim for the denial of adequate medical care

“at least where he shows deliberate indifference to serious medical needs

under the cases interpreting the Eighth Amendment.” Id. (internal quotation

omitted) (recognizing that the Supreme Court held in Kingsley v.

Hendrickson, 576 U.S. 389 (2015) that an objective reasonableness

standard applies to pretrial detainees’ excessive force claims because

pretrial detainees may not be punished at all, but declining to decide whether

Kingsley applies outside the excessive force context).             The Eighth

Amendment guarantees that prisoners will not be exposed to cruel and

unusual conditions of confinement encompasses a right to medical care for

serious medical needs, including psychological needs.          See Estelle v.

Gamble, 429 U.S. 97, 103-04 (1976).          To state a claim for deliberate

indifference to a serious medical need, a plaintiff must show that he had

serious medical needs and that the defendant acted with deliberate

indifference to those needs. Heyer v. United States Bureau of Prisons, 849

F.3d 202, 210 (4th Cir. 2017) (citing Iko v. Shreve, 535 F.3d 225, 241 (4th Cir.

2008)). A “serious medical need” is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay


                                       6

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 6 of 14
person would easily recognize the necessity for a doctor’s attention.” Iko,

535 F.3d at 241 (internal quotation marks omitted). To constitute deliberate

indifference to a serious medical need, “the treatment [a prisoner receives]

must be so grossly incompetent, inadequate, or excessive to shock the

conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn,

896 F.2d 848, 851 (4th Cir. 1990), overruled on other grounds by Farmer v.

Brennan, 511 U.S. 825 (1994). Mere negligence or malpractice does not

violate the Eighth Amendment. Miltier, 896 F.2d at 852.

      Here, the Plaintiff’s allegations as set forth in the Second Amended

Complaint are too vague and conclusory to state a deliberate indifference

claim. The Plaintiff fails to identify the individuals against whom he attempts

to assert this claim, or explain how they knew, or why they should have

known, that he was experiencing serious medical or mental health needs. In

addition, Plaintiff fails to allege facts that would demonstrate that the failure

to obtain medical attention was a result of deliberate indifference rather than

a negligent belief that he was faking. Further, it is irrelevant the individuals

who ultimately called for medical attention allegedly did so to avoid liability

rather than due to a genuine concern for the Plaintiff’s wellbeing. With regard

to the Defendants’ alleged failure to provide a mental health evaluation, the

Plaintiff fails to allege facts demonstrating that he was experiencing a serious


                                       7

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 7 of 14
mental health need or that any Defendant knew of that need and deliberately

failed to provide such care. Therefore, the Plaintiff’s claims of deliberate

indifference to serious medical and mental health needs will be dismissed.

      The Plaintiff attempts to assert claims of civil conspiracy, the imposition

of disciplinary segregation without due process, and harsh conditions of

solitary confinement. However, these claims are too vague and conclusory

to proceed in that Plaintiff has failed to identify the individual(s) against whom

he intended to assert such claims or adequately describe how his

constitutional rights were violated. See generally Fed. R. Civ. P. 8(a)(2)

(short and plain statement is required); Simpson v. Welch, 900 F.2d 33, 35

(4th Cir. 1990) (conclusory allegations, unsupported by specific allegations of

material fact are not sufficient); Dickson v. Microsoft Corp., 309 F.3d 193,

201-02 (4th Cir. 2002) (a pleader must allege facts, directly or indirectly, that

support each element of the claim.).          Therefore, these claims will be

dismissed.

      The Plaintiff also attempts to state a claim against Sheriff Cloninger for

failing to adequately oversee the Jail and for tacitly authorizing the excessive

use of force.

      A claim under § 1983 can be brought against a state official in three

different capacities: in his personal capacity, his official capacity, or in a more


                                        8

        Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 8 of 14
limited way, his supervisory capacity. King v. Rubenstein, 825 F.3d 206,

223–24 (4th Cir. 2016). For personal liability, “it is enough to show that the

official, acting under color of state law, caused the deprivation of a federal

right.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). In an official-capacity

suit, however, “[m]ore is required:” the suit is “treated as a suit against the

entity,” which must then be a “‘moving force’ behind the deprivation,” King,

825 F.3d at 223 (quoting Polk County v. Dodson, 454 U.S. 312, 326 (1981));

thus, the entity’s “‘policy or custom’ must have played a part in the violation

of federal law,” id. (quoting Monell v. Dep’t of Soc. Servs. of City of New York,

436 U.S. 658, 694 (1978)). Meanwhile, a supervisor can be liable where (1)

he knew that his subordinate “was engaged in conduct that posed a

pervasive and unreasonable risk of constitutional injury;” (2) his response

showed “deliberate indifference to or tacit authorization of the alleged

offensive practices;” and (3) that there was an “affirmative causal link”

between his inaction and the constitutional injury.” Shaw v. Stroud, 13 F.3d

791, 799 (4th Cir. 1994) (internal quotation marks omitted).

      The Plaintiff has failed to allege that Defendant Cloninger was

personally involved in the alleged violations of his rights, and therefore, he

has failed to state a claim against Defendant Cloninger in his personal

capacity. The Plaintiff’s bare allegation that Defendant Cloninger oversees


                                       9

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 9 of 14
the operations of the Sheriff’s Department and its regulations and policies is

too vague and conclusory to state a claim against Defendant Cloninger in his

official capacity. However, the Plaintiff has minimally stated a plausible claim

against Defendant Cloninger for supervisory liability with regard to the other

Defendants’ alleged use of excessive force. Therefore, this claim will be

permitted to go forward at this early stage in the proceedings.

      Finally, the Plaintiff asserts several claims under North Carolina law.

Federal district courts may entertain claims not otherwise within their

adjudicatory authority when those claims “are so related to claims ... within

[federal-court competence] that they form part of the same case or

controversy.” 28 U.S.C. § 1367(a). To exercise supplemental jurisdiction, a

court must find that “[t]he state and federal claims . . . derive from a common

nucleus of operative fact” where a plaintiff “would ordinarily be expected to

try them all in one judicial proceeding.” United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 725 (1966).        When a district court dismisses all claims

independently qualifying for the exercise of federal jurisdiction, it “ordinarily

dismiss[es] all related state claims.” Artis v. Dist. Of Columbia, 138 S.Ct.

594, 595 (2018); see § 1367(c)(3). A district court may also dismiss the

related state claims if there is a good reason to decline jurisdiction. See §

1367(c)(1), (2), and (4).


                                       10

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 10 of 14
      First, the Plaintiff asserts claims of assault and battery. See generally

Dickens v. Puryear, 302 N.C. 437, 445, 276 S.E.2d 325, 330 (1981) (North

Carolina assault is an offer to show violence to another without striking him,

and battery is the carrying of the threat into effect by the infliction of a blow).

These claims involve the same Defendants and incidents as the excessive

force claims that have passed initial review.         Therefore, the Court will

exercise supplemental jurisdiction over the North Carolina assault and

battery claims at this time.

      Next, the Plaintiff asserts a claim for the intentional infliction of

emotional distress. The elements of such a claim are: “(1) extreme and

outrageous conduct, (2) which is intended to cause and does cause (3)

severe emotional distress.” Dickens v. Puryear, 302 N.C. 437, 452, 276

S.E.2d 325, 335 (1981) (citations and quotation marks omitted). The severe

emotional distress required for intentional infliction of emotional distress is

“any emotional or mental disorder, such as for example, neurosis, psychosis,

chronic depression, phobia, or any other type of severe or disabling

emotional or mental condition which may be generally recognized and

diagnosed by professionals trained to do so.” Piro v. McKeever, 245 N.C.

App. 412, 416, 782 S.E.2d 367, 371 (2016), aff’d 369 N.C. 291, 794 S.E.2d

501 (citations omitted).       Conduct is “extreme and outrageous” when it


                                        11

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 11 of 14
“exceeds all bounds usually tolerated by a decent society.” Shreve v. Duke

Power Co., 85 N.C. App. 253, 257, 354 S.E.2d 357, 359 (1987) (citation and

quotations omitted).

      The Plaintiff alleges in a conclusory manner that the Defendants’

actions caused him severe emotional distress. However, he has not alleged

a severe or disabling emotional or mental condition as required under North

Carolina law. The intentional infliction claim will therefore be dismissed.

      Finally, the Plaintiff appears to allege that unnamed individuals were

negligent in failing to render medical and mental health assistance. The

Court already has dismissed the Plaintiff’s federal claims for deliberate

indifference to serious medical and mental health needs because he failed

to identify the individual(s) at fault and allege adequate supporting facts. The

only federal claims that are proceeding are ones of excessive force and

supervisory liability with regards to that use of excessive force. The Plaintiff’s

negligence allegations appear to reference incidents and individuals

unrelated to his excessive force claims, and thus do not derive from a

common nucleus of operative fact. Because the Plaintiff’s negligence claims

are not part of the same case or controversy as the federal claims that have

passed initial review, the Court declines to exercise supplemental jurisdiction




                                       12

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 12 of 14
over such negligence claims, and they are dismissed.3 See Gibbs, 383 U.S.

at 725; 28 U.S.C. § 1367(a).

IV.   CONCLUSION

      In sum, Plaintiff has stated an excessive force claim against

Defendants Byerly, Gosnell, Grousch, Gomez, Thompson, Maxwell, and

Morehouse, and a supervisory claim against Defendant Cloninger. The

Court will exercise supplemental jurisdiction over the Plaintiff’s North

Carolina assault and battery claims against Defendants Byerly, Gosnell,

Grousch, Gomez, Thompson, Maxwell, and Morehouse. The remaining

claims are dismissed.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s claims under 42

U.S.C. § 1983 and North Carolina law with regard to the alleged use of

excessive force as asserted against Defendants Byerly, Gosnell, Grousch,

Gomez, Thompson, Maxwell, Morehouse, and Cloninger (in his supervisory

capacity) have passed initial review.

      IT IS FURTHER ORDERED that the Plaintiff’s remaining claims under

§ 1983 for deliberate indifference to a medical need and under North




3The Court further notes that, to the extent that the Plaintiff intended to assert medical
negligence claims under North Carolina, he has failed to allege that he complied with the
certification requirement of N.C. R. Civ. P. 9(j).
                                           13

        Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 13 of 14
Carolina law for intentional infliction of emotional distress and negligence are

dismissed for failure to state a claim upon which relief can be granted.

      IT IS FURTHER ORDERED that the Clerk is directed to mail summons

forms to the Plaintiff for the Plaintiff to fill out and return for service of process

on   Defendants       Byerly,    Cloninger,           Gosnell,   Grousch,   Gomez,

Thompson, Maxwell, and Morehouse.                      Once the Court receives the

completed summons forms, the Clerk shall then direct the U.S. Marshal to

effectuate service on Defendants. The Clerk is respectfully instructed to note

on the docket when the forms have been mailed to the Plaintiff.

      IT IS SO ORDERED.

                                  Signed: April 15, 2021




                                            14

       Case 3:19-cv-00689-MR Document 20 Filed 04/15/21 Page 14 of 14
